DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7-8, filed on 5/24/2022, with respect to Double Patenting rejection of claims 1, 4, 7, 9-12 have been fully considered and are persuasive.  The Double Patenting rejection of claims 1, 4, 7, 9-12 has been withdrawn. 

Applicant's arguments filed on 5/24/2022 with regard to the Double Patenting rejection of claim 16 have been fully considered but they are not persuasive.  Terminal disclaimed has not been filed to overcome the Double Patenting rejection of claim 16, therefore the Double Patenting rejection of claim 16 is maintained.

Applicant's arguments with respect to claims 35 U.S.C. 103(a) rejection of claims 1, 3-4, 6-8, and 12-15 have been considered but are moot in view of the new grounds of rejection because of the amendment changes the scope of the invention.
Applicant’s argument:
Indeed, in the Office Action, the Examiner indicated that claim 5 was objected to as being dependent on rejected base claims but would be allowable if rewritten in independent form including limitations of the base claim and any intervening claims. Accordingly, Applicant amends recitations of dependent claim 5 into independent claims 1 and 12. In view of these amendments, Applicant respectfully submits that independent claims 1 and 12 are now in condition for allowance. Based at least on their dependencies from allowable independent claims 1 and 12, as well as for recitations therein, Applicant respectfully submits that dependent claims 3-4, 6-8, 14, and 15 are also in condition for allowance. Accordingly, Applicant respectfully requests withdrawal of the rejection of independent claims 1 and 12 under 35 U.S.C. § 103, withdrawal of the rejections of claims 3, 4, 6-8, 14, and 15 under 35 U.S.C. § 103, and the allowance of claims 1, 3-4, 6-8, 12, 14, and 15.
Examiner’s response:
The previously filed claim 5 (dated 2/22/2021) recites:
“The testing system of claim 1, wherein the second radio frequency system is configured to emulate wireless transmission of data from the second plurality of antennas during a testing process by adjusting the magnitude, the phase, or both, of the signal indicative of the first data packet.”
With respect to amendment filed on 5/24/2022, independent claim 1 is amended with the following amended limitation:
“emulate wireless transmission of data from the second plurality of antennas by adjusting adjust a magnitude, a phase, or both, of a signal indicative of a second data packet based at least in part on the coding parameter.”
Based on the difference of adjusting the a magnitude, a phase, or both, of a signal indicative of “the first data packet” and “a second data packet”, the examiner consider the amendment changes the scope of the claim and is different then the previous claim 5 dated 2/22/2021, therefore the applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection because of the amendment changes the scope of the invention.
With respect to claim 12, the following amended limitation recites:
“receive a signal indicative of a second data packet from a radio frequency system, wherein the radio frequency system is configured to emulate wireless transmission of the second data packet by adjusting a magnitude, a phase, or both, of the signal;”
Based on the difference of adjusting the a magnitude, a phase, or both, of a signal indicative of “the first data packet” and “a second data packet”, the examiner consider the amendment changes the scope of the claim, therefore the applicant’s arguments with respect to claim 12 have been considered but are moot in view of the new grounds of rejection because of the amendment changes the scope of the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15/12 of U.S. Patent No. 10,931,345 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US patent 10,931,345 B2
16
A method comprising: 





receiving, using transceiver circuitry, a signal indicative of a first data packet from a radio frequency system; 
determining a coding parameter based at least in part on a current configuration of transceiver circuitry and the received signal indicative of the first data packet; and 







transmitting, using the transceiver circuitry, the coding parameter to the radio frequency system via a wired connection configured to couple the transceiver circuitry and the radio frequency system.
15/12
An electronic device, comprising: 
a memory configured to store a first data packet; and 
transceiver circuitry configured to: 
receive a second data packet from a radio frequency system; 


compare the second data packet to the first data packet to determine a difference between an actual signal transmission and an expected signal transmission; 
generate a beamforming parameter to be used by the radio frequency system when determining transmission characteristics for subsequent transmission of a third data packet to compensate for the difference; and 
transmit the beamforming parameter to the radio frequency system via a wired connection that couples between the transceiver circuitry and the radio frequency system.
The electronic device of claim 12, wherein the transceiver circuitry is configured to: 
determine a packet error rate as the difference; determine that the packet error rate is less than an error threshold; and indicate to the radio frequency system, via generation of the beamforming parameter, to maintain a current configuration in response to determining that the packet error rate is less than the error threshold.


Regarding claim 16:
Claim 15/12 of US Patent 10,931,345 B2 discloses all subject matter of claim 16 as shown in the above comparison. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wicker et al. (US 2015/0092824 A1) in view of Rofougaran (US 2008/0274712 A1).
(1) Regarding claim 1:
Wicker discloses a testing system, comprising: 
a first radio frequency system comprising a first plurality of antennas (receiver decoder 213 in figure 10 comprises a plurality of antennas, para. 0022); and 
a second radio frequency system comprising a second plurality of antennas (transmit precoder 211 in figure 10 comprises a plurality of antenna, para. 0022, transmit antenna 157, para. 0015), wherein the second radio frequency system is configured to: 
transmit a signal indicative of a first data packet to the first radio frequency system (transmit precoder 211, 216, and 221 transmit input signal vectors 210, 215, 220 corresponding to vectors [x1], [x2], [x3] respectively may be precoded by transmit precoders 211, 216, 221 with transmit precoding matrices [V1], [V2], [V3], after which they may transmitted over RF channels 212, 217, 222 with different channel matrices [H1], [H2], [H3] respectively, para. 0022); 
receive a coding parameter from the first radio frequency system (channel estimation function 230 may process the signal received as [y1], and beamforming feedback function 234 may then pass the coefficients that may be used by transmit precoder 211 to the corresponding transmitter, para, 0022), wherein the coding parameter indicates a difference between the signal indicative of the first data packet after being received by the first radio frequency system and the signal indicative of the first data packet prior to being received by the first radio frequency system (RF channel between the transmitter and the receiver can then be estimated by comparing the received signal with the predetermined transmitted signal. The receiver may then feed the measured RF channel properties back to the transmitter using a predetermined control protocol, para. 0010; Determination of whether DUT receiver 293 has successfully identified the simulated transmitter and use the correct [U] matrix may be performed by analyzing the receive signal [y]. One possible analysis method is to compare the received signal [y] with the transmitted test signal [x], para. 0078); and 
emulate wireless transmission of data from the second plurality of antennas by adjusting a magnitude, a phase, or both, of a signal indicative of a second data packet based at least in part on the coding parameter (channel estimation function 230 may process the signal received as [y1], and beamforming feedback function 234 may then pass the coefficients that may be used by transmit precoder 211 to the corresponding transmitter, para. 0022; Beamforming feedback functions 234, 235, 236 may pass beamforming feedback generated by precode matrix calculation functions 260, 261, 262 to DUT 258, and this feedback may be used to configure transmit precoders 252, 253, 254, para. 0065, vectors [x] and [y] represent complex-valued transmitted and received information signals respectively; complex vectors [V] and [U] may represent transmit precoding  matrix and receive decoder matrix coefficients, respectively, para. 0020.  It is well known in the art beamforming include adjusting the phase and/or amplitude of the transmit signal as evidence by Hessler et al. (US 2019/0222385 A1), paragraph 0061).
Wicker discloses in figure 10 that the feedback from the beamforming feedback 234 to the transmit precoder 211 does not using a wireless transmission by the antenna of the transmit precoder and the antenna of the receive decoder, but fails to explicitly disclose the coding parameter to be feedback to the second radio frequency system via a wired connection that bypasses the first plurality of antennas and the second plurality of antennas.
However, Rofougaran discloses a targeted receiver is operable to transmit a signal quality feedback signal 3396 either through a wired connection to transmitter 3304 for adjustment (para. 0323).
It is desirable to for the coding parameter to be feedback to the second radio frequency system via a wired connection that bypasses the first plurality of antennas and the second plurality of antennas because it reduces interference with the transmission of the signal indicative of a first data packet.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Rofougaran in the system of Wicker for the benefit of reducing interference of the testing system.
(2) Regarding claim 3:
Wicker and Rofougaran discloses all subject matter of claim 1, but fails to disclose in the embodiment of figure 10; the coding parameter comprises a channel emulation parameter indicative of an emulated effect of transmission via a wireless communication channel.
However, in the embodiment of figure 5, the testing system discloses MU-MIMO relies upon the existence of different RF propagation channels between transmitter/receiver pairs, separate channel simulators 144, 145, 146 may be employed, one for each of analyzers 141, 142, 143. Each channel simulator may be configured to simulate a different radio channel (para. 0011).
It is desirable to have the coding parameter comprises a channel emulation parameter indicative of an emulated effect of transmission via a wireless communication channel because it provides controllable testing environment, thus provide more accurate testing result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of the embodiment of figure 5 in the embodiment of figure 10 to provide a more controllable and accurate testing system.
(3) Regarding claim 4:
Wicker and Rofougaran discloses all subject matter of claim 1, and Wicker further discloses the second radio frequency system is configured to transmit the signal indicative of the first data packet using one or more analog signals ([x1], para. 0022), but fails to explicitly disclose the signal is characterized by a signal magnitude, a signal phase, or both, that emulates an obstruction to an antenna of the first plurality of antennas or an environmental condition affecting a wireless communication channel communicatively coupling the first plurality of antennas to the second plurality of antennas.
However, in the embodiment of figure 5, the testing system discloses MU-MIMO relies upon the existence of different RF propagation channels between transmitter/receiver pairs, separate channel simulators 144, 145, 146 may be employed, one for each of analyzers 141, 142, 143. Each channel simulator may be configured to simulate a different radio channel (para. 0011) (it is inherently a simulated signal have an amplitude and a phase).
It is desirable to have the signal is characterized by a signal magnitude, a signal phase, or both, that emulates an obstruction to an antenna of the first plurality of antennas or an environmental condition affecting a wireless communication channel communicatively coupling the first plurality of antennas to the second plurality of antennas because it provides controllable testing environment, thus provide more accurate testing result.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of the embodiment of figure 5 in the embodiment of figure 10 to provide a more controllable and accurate testing system.
(4) Regarding claim 6:
Wicker and Rofougaran discloses all subject matter of claim 1, and Wicker further discloses the second radio frequency system is configured to transmit the signal indicative of the second data packet to a third plurality of antennas of a third radio frequency system (as shown in figure 10, the [x1] transmitted by RF channel #1 212 is also received by the receive decoder #2 218 and receive decoder #3 223 having plurality of antennas).
(5) Regarding claim 7:
Wicker and Rofougaran discloses all subject matter of claim 1, and Wicker further discloses the difference comprises an amount of distortion expected when a first antenna of the first plurality of antennas wirelessly communicates with a second antenna of the second plurality of antennas (Determination of whether DUT receiver 293 has successfully identified the simulated transmitter and use the correct [U] matrix may be performed by analyzing the receive signal [y]. One possible analysis method is to compare the received signal [y] with the transmitted test signal [x], para. 0078, since the difference between [x] and [y] can only be caused by the channel condition, thus satisfied the claimed limitation).
(6) Regarding claim 8:
Wicker and Rofougaran discloses all subject matter of claim 1, and Wicker further discloses the coding parameter emulates an effect of a communication condition being tested (Determination of whether DUT receiver 293 has successfully identified the simulated transmitter and use the correct [U] matrix may be performed by analyzing the receive signal [y]. One possible analysis method is to compare the received signal [y] with the transmitted test signal [x], para. 0078).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wicker et al. (US 2015/0092824 A1) in view of Rofougaran (US 2008/0274712 A1) and Goto et al. (US 2013/0272254 A1).
(1) Regarding claim 12:
Wicker discloses an electronic device (Receive Decoder #1 213 as shown in figure 10), comprising: 
an antenna (Receive Decoder #1 comprises a number of antennas as shown in figure 10); and 
a controller (receive decoder 213, channel estimation 230 and beamforming feedback 234 in figure 10) coupled to the antenna, wherein the controller is configured to: 
receive a signal indicative of a second data packet from a radio frequency system (These signals may then be processed by receive decoders 213, 218, 223 with receive decoder matrices [U1], [U2], [U3] respectively, which may yield at 214, 219, 224 the output signal vectors [y1], [y2], [y3]., para. 0022), wherein the radio frequency system is configured to emulate wireless transmission of the second data packet by adjusting a magnitude, a phase, or both, of the signal (channel estimation function 230 may process the signal received as [y1], and beamforming feedback function 234 may then pass the coefficients that may be used by transmit precoder 211 to the corresponding transmitter, para. 0022; Beamforming feedback functions 234, 235, 236 may pass beamforming feedback generated by precode matrix calculation functions 260, 261, 262 to DUT 258, and this feedback may be used to configure transmit precoders 252, 253, 254, para. 0065, vectors [x] and [y] represent complex-valued transmitted and received information signals respectively; complex vectors [V] and [U] may represent transmit precoding  matrix and receive decoder matrix coefficients, respectively, para. 0020.  It is well known in the art beamforming include adjusting the phase and/or amplitude of the transmit signal as evidence by Hessler et al. (US 2019/0222385 A1), paragraph 0061); 
compare the second data packet to the first data packet to determine a distortion introduced by transmitting the signal indicative of the second data packet (RF channel between the transmitter and the receiver can then be estimated by comparing the received signal with the predetermined transmitted signal. The receiver may then feed the measured RF channel properties back to the transmitter using a predetermined control protocol, para. 0010; Determination of whether DUT receiver 293 has successfully identified the simulated transmitter and use the correct [U] matrix may be performed by analyzing the receive signal [y]. One possible analysis method is to compare the received signal [y] with the transmitted test signal [x], para. 0078; It should be noted that the statistical properties of the RF propagation channels between the transmitters and the receiver are even more important for MU-MIMO, as the parallel streams of information are disambiguated and extracted solely by virtue of their having traversed different RF paths and having been subjected to different amplitude/phase distortions, para. 0008); 
generate a coding parameter based at least in part on the distortion (channel estimation function 230 may process the signal received as [y1], and beamforming feedback function 234 may then pass the coefficients that may be used by transmit precoder 211 to the corresponding transmitter, para, 0022); and 
transmit the coding parameter to the radio frequency system (beamforming feedback function 234 may then pass the coefficients that may be used by transmit precoder 211 to the corresponding transmitter, para, 0022).
Wicker discloses in figure 10 that the feedback from the beamforming feedback 234 to the transmit precoder 211 does not using a wireless transmission by the antenna of the transmit precoder and the antenna of the receive decoder, fails to explicitly disclose (a) the coding parameter is transmitting via a wired connection that bypasses the antenna; and (b) a memory configured to store a first data packet, and compare the second data packet to the first data packet to determine a distortion.
With respect to (a), Rofougaran discloses a targeted receiver is operable to transmit a signal quality feedback signal 3396 either through a wired connection to transmitter 3304 for adjustment (para. 0323).
It is desirable to for the coding parameter to be feedback to the second radio frequency system via a wired connection that bypasses the first plurality of antennas and the second plurality of antennas because it reduces interference with the transmission of the signal indicative of a first data packet.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Rofougaran in the system of Wicker for the benefit of reducing interference of the testing system.
With respect to (b), Goto discloses a channel estimation unit 215 compares the reference signal output by the reference signal separator 203 with a pre-stored reference signal, and estimates the frequency response of a channel (para. 0046).
It is desirable to have a memory configured to store a first data packet, and compare the second data packet to the first data packet to determine a distortion because it detect the distortion by the channel condition and compensate for the detected distortion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Goto in the device of Wicker and Rofougaran for the benefit of compensating for the channel induced distortion.
(2) Regarding claim 13:
Wicker, Rofougaran and Goto disclose all subject matter of claim 12, and Wicker further discloses the controller is configured to receive a signal indicative of a third data packet from the radio frequency system, and wherein the radio frequency system is configured to adjust a magnitude, a phase, or both of the signal indicative of the third data packet based at least in part on the coding parameter (figure 16 disclose the testing method comprises multiple iterations, step 307 determined if more iterations is needed, therefore, the beamforming feedback by block 234 as shown in figure 10 is being used for next transmission and a third data packet is received by receive decoder 213 and further process by channel estimation 230 and beamforming feedback 234 to generate feedback to transmit precoder 211 for adjusting the precoder 211 (adjust amplitude, phase or both).
(3) Regarding claim 14:
Wicker, Rofougaran and Goto disclose all subject matter of claim 12, and Wicker further discloses a plurality of antennas including the antenna (as shown in figure 10); and Rofougaran teaches the wired connection bypasses the plurality of antennas as explained in the rejection of claim 12 (para. 0323).
(4) Regarding claim 15:
Wicker, Rofougaran and Goto disclose all subject matter of claim 12, and Wicker further discloses the coding parameter indicates one or more operational parameters of the radio frequency system (The output signals [y1], [y2], [y3] (214, 219, 224 respectively) may contain the decoded received data, which may also be fed to channel estimation functions 230, 231, 232, the outputs of which in turn may be fed to beamforming feedback 234, 235, 236 and subsequently used to configure transmit precoders 252, 253, 254, para. 0026; the examiner interprets the transmit precoder as the claimed operational parameter), one or more channel parameters, a communication condition, a phase relationship between the antenna and an additional antenna of the radio frequency system, one or more magnitude relationships between the antenna and an additional antenna of the radio frequency system, or any combination thereof.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wicker et al. (US 2015/0092824 A1) in view of Rofougaran (US 2008/0274712 A1) as applied to claim 1, and further in view of Goto et al. (US 2013/0272254 A1).
Wicker and Rofougaran discloses all subject matter of claim 1, and Wicker further discloses:
receive the signal indicative of the first data packet from the second radio frequency system (channel estimation function 230 may process the signal received as [y1], and beamforming feedback function 234 may then pass the coefficients that may be used by transmit precoder 211 to the corresponding transmitter, para, 0022); 
generate the coding parameter to indicate the difference (beamforming feedback function 234 may then pass the coefficients that may be used by transmit precoder 211 to the corresponding transmitter, para, 0022); and 
transmit the coding parameter to the second radio frequency system (beamforming feedback function 234 may then pass the coefficients that may be used by transmit precoder 211 to the corresponding transmitter, para, 0022).
Wicker and Rofougaran discloses all subject matter and Wicker further disclose determination of whether DUT receiver 293 has successfully identified the simulated transmitter and use the correct [U] matrix may be performed by analyzing the receive signal [y]. One possible analysis method is to compare the received signal [y] with the transmitted test signal [x] (para. 0078); but fails to explicitly disclose compare the received first data packet to the transmitted first data packet to determine the difference.
However, Goto discloses a channel estimation unit 215 compares the reference signal output by the reference signal separator 203 with a pre-stored reference signal, and estimates the frequency response of a channel (para. 0046).
It is desirable to have a memory configured to store a first data packet, and compare the second data packet to the first data packet to determine a distortion because it detect the distortion by the channel condition and compensate for the detected distortion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Goto in the device of Wicker and Rofougaran for the benefit of compensating for the channel induced distortion.

Allowable Subject Matter
Claims 2, 9-10, and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Strong (US 2017/0331533 A1) discloses a method and apparatus for beam pattern stabilization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/           Primary Examiner, Art Unit 2632
7/22/2022